Title: From Thomas Jefferson to Hugh Chisholm, 8 December 1807
From: Jefferson, Thomas
To: Chisholm, Hugh


                        
                            Washington Dec. 8. 07.
                        
                        Your letter of Nov. 17. did not come to hand till the last weeks post, & that of Dec. 4. came last night.
                            this is the first post by which either could be answered. I inclose some money to mr Bacon out of which he will pay you
                            20. D. it will not be in my power to pay the hundred pounds so soon as you mention. but I will remit you 100. D. the first
                            week of every month beginning with the first week of January till the whole is paid. I am in hopes you will be able to
                            make these paiments answer. I tender you my best wishes.
                        
                            Th: Jefferson
                     
                        
                    